Citation Nr: 1127254	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1977 to May 12, 1985, and from May 20, 1985 to June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, determined that new and material evidence had not been received to reopen the Veteran's previously denied claim for service connection for a low back condition.

In March 2010, the Board reopened and remanded the Veteran's claim for service connection for a low back disability to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has returned to the Board and is again ready for appellate review.


FINDINGS OF FACT

1.  There is insufficient evidence of a chronic low back disorder during service or of a degenerative low back disability within one year after service, and the probative medical evidence weighs against a link between the Veteran's current low back disorder and his periods of active military service.

2.  The probative medical evidence of record indicates that the Veteran's history of periodic low back pain does not represent continuity of symptomatology of his current degenerative low back disability.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated during service and arthritis of the low back may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the AOJ to the Veteran dated in March and May 2004, March 2008, and April 2010.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for a low back disability; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the April 2010 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary VCAA notice prior to initially adjudicating his claim in September 2004, the preferred sequence.  But in Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) clarified that in these situations the VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, the VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional VCAA notice letters by readjudicating the case by way of the April 2008 and September 2010 SSOCs.  Therefore, since the VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that the VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudications.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of his notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, and two VA medical examinations regarding the nature and etiology of his low back disability.  The Veteran has submitted personal statements, statements from his spouse, service personnel records (SPRs), and private medical evidence.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

Compliance with March 2010 Board Remand

The current claim on appeal was previously remanded by the Board in March 2010, and has now been returned to the Board.  The Court has held that the Board is responsible for ensuring compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court recently clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board finds that in the present case, there has been substantial compliance with the March 2010 remand.  First, the Board remanded the Veteran's claim for the AOJ to provide the Veteran with Dingess-compliant notice, which was provided in the April 2010 notice letter.  

Second, the AOJ was to attempt to obtain relevant service personnel records to determine the Veteran's occupation during his military service.  In April 2010, the AOJ determined after receiving a negative response from the National Personnel Records Center (NPRC), that the Veteran's SPRs were not available, and further notified the Veteran of this fact.  The Veteran ultimately submitted certain SPRs which provide evidence regarding his duties during his military service.  Therefore, with a finding that the AOJ could not obtain such records, including the necessary documentation of the attempts made and the negative response from the relevant records custodian, the duty to pursue the Veteran's SPRs has been adequately met.  38 C.F.R. § 3.159(c).  Even so, the Veteran's submission of relevant records renders the official inability to obtain such records moot, such that there has been substantial compliance with the Board's March 2010 remand directives.  

Third, the Board requested that the AOJ provide the Veteran with a second VA orthopedic examination and opinion to address the nature and etiology of his low back disability.  This examination was provided in July 2010.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  In this instance, the VA medical examiner provided a thorough examination of the Veteran, reviewed the history of the Veteran's low back disability, including his in-service low back pain, and provided an opinion that thoroughly addressed the relationship to his military service with a supporting rationale based on the evidence of record.  The opinion provided also thoroughly addressed the questions presented by the March 2010 remand.

Finally, the Veteran was also provided with a readjudication of the claim on appeal by the September 2010 SSOC.  As such, no further development in terms of obtaining medical records, examinations, or opinions, is necessary and there has been substantial compliance with the March 2010 remand directives.  38 U.S.C.A. § 5103.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show:  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Service Connection for a Low Back Disability

The Veteran asserts that his current low back problems are due to his military service.  Specifically, he has argued that his current low back disability developed during his military service due to a July 1986 injury, and/or due to his military duties.  See the Veteran's July 1996 claim, and September 2008 statement.  

As noted above, the first and perhaps most fundamental requirement for any service connection claim is proof that the Veteran currently experiences the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present case, the Veteran's VA medical treatment records show treatment for low back pain beginning in February 2004, with x-ray evidence of degenerative changes as early as January 2002.  Furthermore, the Veteran has submitted various private treatment records dated in June and July 2005 from M. Timken, MD, in July 2005 from M. Kornberg, MD, from August to October 2005 from P. Sawin, MD, and in January 2007 from F. Burgos, MD, which include MRI and x-ray reports.  The private records submitted also show diagnoses of and treatment for a degenerative disorder of the lumbar spine.  In addition, the September 2004, August 2006, and July 2010 VA orthopedic examinations diagnosed the Veteran with degenerative low back disability.  This evidence clearly shows that the Veteran currently experiences a current low back disability that may be considered for service connection.  

The Veteran has alleged that he injured his lower back in July 1986, and that, taken with his subsequent military duties, is the cause of his current low back disability.  See the Veteran's September 2008 statement.  The Veteran has also indicated that the symptoms of pain related to his low back disability began at the time of his in-service injury in July 1986, and that he has experienced periodic painful episodes since that time.  Id.; see also the July 2005 private treatment record from Dr. Timken and the January 2007 private treatment record from Dr. Burgos, and the August 2006 and July 2010 VA orthopedic examinations, as well as the September 2008 statement from the Veteran's spouse.  The Veteran is competent to indicate that he experienced episodes of low back pain during and periodically after his military service, and the Veteran's spouse is competent to state her observations of low back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Veteran's STRs confirm that in July 1986, the Veteran was injured in a motor vehicle accident with low back pain and he received inpatient and outpatient treatment for his injuries from that point until September 1986.  The Veteran's STRs also show treatment for lumbar spasm in August 1988, and low back pain in April 1992, and August and December 1993.  Finally, the Board notes that in January and July 1988 and in April 1995, the Veteran indicated in medical histories that he had a general history of recurrent back pain.  As such, the Veteran clearly experienced an in-service injury that may be connected to his current disorder.  

Therefore, to receive service connection, the Veteran must show some evidence of a connection between in-service injuries and periodic painful episodes, and his current degenerative low back disability.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 38 C.F.R. § 3.304(f); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

As noted above, the Board has concluded that the Veteran has provided competent evidence of experiencing low back pain and injury during and after his service.  The Board acknowledges the Veteran is competent to report low back pain throughout service after sustaining his injury.  See Jandreau, 492 F.3d at 1377; see also 38 C.F.R. § 3.159(a)(2).  However, pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the Board notes that the Veteran and his spouse are simply not competent to diagnose the Veteran with a degenerative disorder of the lumbar spine, or to indicate that his periodic symptoms of pain represent symptoms of his currently diagnosed degenerative low back disability.  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of the Veteran's diagnoses, his statements with respect to diagnosis of the nature of his low back disability, including the history of this disorder, are of little or no probative value for providing a current or retrospectively diagnosing his periodic low back pain.  

In this case, the Veteran's STRs do not show any diagnosis of a degenerative spinal disorder, related to either his injuries or his duties.  Furthermore, the in-service examinations of December 1986, December 1988, July 1990, July 1992, July 1994, and separation examination of April 1995 all found that the Veteran's spine was normal at that time.  The Veteran also indicated multiple periods without back pain.  See the medical histories from December 1987, December 1988, July 1990, and July 1992.  Furthermore, the VA and private medical treatment records from July and September 1996, and March to April 2000, failed to find or record any evidence of a degenerative lumbar spine condition at that time.  These contemporaneous medical records probative evidence against finding that the Veteran was experiencing a degenerative low back disability at the time of his discharge from active military service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  As such, the first competent evidence of a diagnosis of a degenerative spine disorder dates from the initial x-ray diagnosis of such a disorder in January 2002.  A diagnosis of such a disorder must be objectively confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As such, given the multiple examinations provided in the Veteran's STRs, it is apparent that the first competent diagnosis of a degenerative disorder of the lumbar spine is from January 2002, or almost seven years after his discharge from active military service.  Thus, his STRs, as a whole, provide evidence against a finding of a chronic residual low back disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

The Board acknowledges the Veteran's statements of experiencing periodic low back pain from the time of his in-service injuries to the present.  As such, the Veteran may show that his statements regarding a history of symptoms of low back pain represent continuity of symptomatology of a disorder which failed to be diagnosed until January 2002, in other words showing continuity of symptomatology of such a disorder from the time of his active military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  However, the Veteran is only competent to provide such evidence when this is supported by a later competent medical professional, as again this is a complex medical issue requiring medical skill or knowledge.  See Jandreau, 492 F.3d at 1377.

In regards to the competent medical evidence of record, the Board is presented with two ambiguous opinions, one favorable medical opinion, and one unfavorable medical opinion.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran submitted a private treatment record dated in November 2005 from Dr. Sawin, indicating that the Veteran's current low back disability may be connected to his military service.  Furthermore, the August 2006 VA orthopedic examination indicated that resolving any connection between the Veteran's military service and his current low back disability would require resorting to mere speculation.  The Federal Circuit Court recently held that an equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008).  Nevertheless, the Federal Circuit Court also indicated that such an opinion is insufficient to establish service connection.  Id. at 1298; citing Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir.1997); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Therefore, by itself, the November 2005 medical opinion from Dr. Sawin and the August 2006 VA orthopedic examination are insufficient to allow the Board to grant service connection for the Veteran's current low back disability, or to show that his current symptoms represent continuity of symptomatology of such a disorder from his periods of military service.  

The Veteran has submitted a positive opinion from Dr. Burgos dated in January 2007.  In this opinion, Dr. Burgos indicated that the Veteran's current disorder is likely during his in-service injuries, and that this conclusion was supported by a review of the Veteran's medical records.  Furthermore, the Veteran submitted a private treatment record dated in July 2005 from Dr. Timken, which indicated that the Veteran's symptoms of low back pain represent continuous symptoms from the time of his in-service injuries.  Dr. Burgos and Dr. Timken are qualified medical examiners; however, the probative value of these medical records is lessoned due to the failure of the physicians to indicate the specific basis for their opinions and conclusions.  Simply stating that the opinion is based on the record without some further explanation does not allow the Board to review the underlying bases of the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  As such, the private treatment records provided by the Veteran are simply not sufficient to allow the Board to grant the Veteran's claim.  

In regards to the negative opinion, the Veteran was provided a VA orthopedic examination in July 2010.  At that time, the examiner provided a thorough review of the Veteran's current disorder, history of symptoms of low back pain and in-service back injury and treatment, as well as the x-ray and MRI evidence.  The examiner concluded that the Veteran's history of in service low back pain was "most consistent with an acute lumbar sprain/strain condition" at that time.  Furthermore, the examiner concluded that the current degenerative changes of the Veteran's lumbar spine were consistent with disc degeneration of individuals of the same age as the Veteran who had not experienced spinal injuries.  The examiner concluded that "these degenerative changes of the [V]eteran's lumbar spine identified on imaging studies is not due to or caused by [the in-service] spinal injury," or "due to 'cumulative' injuries related to the [Veteran's in-service] occupation."  The examiner also concluded that there was no evidence of any direct or aggravating connection between the Veteran's lumbar spine disorder and his military service.  As such, the July 2010 VA medical examiner's opinion is based on a review of the evidence of record, and provides a rationale for the opinion reached, and as such is adequate for rating purposes.  See Nieves-Rodriguez; Stefl, supra.  This examination was provided by an orthopedist, a specialist in this field, and was provided by an examiner with no interest in the outcome of the Veteran's claim.  Finally, the Board notes that the examiner's conclusion is based on the probative medical evidence of record, and not simply on the Veteran's statements.  Therefore, the July 2010 VA orthopedic examination is of greater probative weight than the positive medical opinions submitted by the Veteran.  

Therefore, the Board concludes that the probative medical evidence of record indicates that the Veteran is incorrect in attributing his experiences of low back pain in service and periodic back pain afterwards to the degenerative low back disability currently diagnosed.  In fact, the probative medical evidence of record indicates that the Veteran's in-service symptoms represent a separate disorder from the current degenerative low back disability.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a)(1).  Therefore, the Board concludes that the probative medical evidence of record weighs against a finding of continuity of symptomatology from the Veteran's military service to the present.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  In fact, the first competent diagnosis of the Veteran's current degenerative low back disability in the claims folder is from a VA medical treatment record dated in January 2002, approximately 7 years after the Veteran's discharge from active duty service, with a probative medical opinion indicating that this represented a later developing disorder.  Therefore, overall, the in-service and post-service medical evidence of record does not provide competent evidence of continuity of any in-service symptomatology seen.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  In fact, the medical evidence of record indicates that these are separate disorders.  Likewise, since there is no competent evidence of a degenerative disorder of the low back within one year after service, the Veteran is not entitled to application of the relevant presumptive provisions.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the competent and credible medical evidence of record reviewed above also provides probative evidence against a finding of any connection between the Veteran's current low back disability and his active military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The Board notes that the Veteran has also indicated that his current low back disability is connected to his military service.  See the Veteran's September 2008 statement.  The Board emphasizes that although the Veteran is competent to report any symptoms relevant to his low back disorder, he is not competent to render an opinion as to the medical etiology of his currently diagnosed degenerative low back disability, or to indicate that his symptoms of periodic low back pain represent continuity of symptomatology of such a disorder, because diagnosing these particular disorders require medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  Given the medical complexity of the Veteran's diagnoses, the Veteran's statements with respect to a causal nexus are of little or no probative value.  The Board also notes that the Veteran has referred to medical treatise evidence supportive of his conclusions.  See the Veteran's September 2008 statement.  However, the Board concludes that the quotations provided are too general in nature to provide the favorable or unfavorable evidence to show that the Veteran's service caused his current degenerative low back disability.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, there is no such opinion evidence offered along with the quotations provided by the Veteran.  Medical treatise evidence must provide more than speculative or generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The medical treatise evidence cited in the record case does not provide statements relevant to the facts of the Veteran's specific case.  Therefore, the Board concludes that the medical treatise evidence of record does not show to any degree of specificity a relationship or connection between the Veteran's military service and the later development of a degenerative low back disability.  Therefore, the Board concludes that the conclusions of the July 2010 VA orthopedic examination stands as the most probative competent medical nexus evidence of record.  As such, the probative medical evidence of record indicates that there is no connection between the Veteran's military service as and his current degenerative low back disability.  Therefore, the Veteran's claim must be denied.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a low back condition is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


